DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Claims 1-22 were previously pending. Claims 1, 11, 21, and 22 are canceled. Claims 2-3, 7-10, 12-13, 17-20 are amended. Claims 2-10 and 12-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 2-10 and 12-20 have been considered but are moot because the new ground of rejection relies on new prior art not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that allowable subject matter was indicated previously for Claims 7 and 17 in the most recent office action, in which Claims 7 and 17 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, applicant has changed the scope of invention by amending claim 7 to an independent claim, without including intermediate claim language, and further making the claim broader by removing limitations from the previous claim 7.  Based on further search and/or consideration, the examiner has rejected newly independent claim 7 (and other respective independent claims) as seen below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 7, 8, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0243474 A1 to Iyer et al. (hereinafter “Iyer”) in view of US 2021/0385712 A1 to Acar et al. (hereinafter “Acar”) and US 2014/0307707 A1 to Mestanov et al. (hereinafter “Mestanov”)

Regarding Claim 7, Iyer teaches An access point device operable in a wireless network, the access point device comprising:  (Figure 13B, illustrates access point 3320)
processing circuitry configured to: (Figure 15, illustrates a system including a network device 3500 for band steering for multiple-band wireless clients, the network device including a processor)
detect multi-band capability of a first wireless client that attempts to associate on a non-preferred communication band of the access point device by transmitting a first probe request to the access point device on the non-preferred communication band, wherein the processing circuitry detects the multi-band capability of the first wireless client based on a set of parameters included in the first probe request; (Figure 13B and [0117], discloses an access point 3320 receiving a probe request 3352 on a non-preferred communication band from client 1310. [0035], further discloses a client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well) 
block the attempt of the first wireless client to associate on the non-preferred communication band based on the detected multi-band capability of the first wireless client; ([0117], discloses because client 3310 has been identified as capable of communicating on the system's preferred communication band, after AP 3320 receives Probe Request 3352 at time t.sub.1, the system will ignore Probe Request 3352 (i.e. block), and thereby guiding client 3310 to transmit another Probe Request on the system's preferred communication band instead of the client's preferred communication band) and 
allow the first wireless client to associate with the access point device on one of the non-preferred communication band and a preferred communication band of the access point device based on a count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band. ([0119], discloses the client subsequently transmits multiple probe requests on the systems non-preferred communication band. In one embodiment because AP 3320 receives multiple probe requests 3363-3365 on the system's non-preferred communication band without receiving any request on the system's preferred communication band during a pre-determined time period T 3390, the system infers that client 3310 is persistent on the client's preferred communication band. After pre-determined time period T 3390 has lapsed, if client 3310 continues to transmit Probe Request (e.g., Probe Request 3366 which is transmitted by client 3310 on the system's non-preferred communication band, the system will transmit a Probe Response (e.g., Probe Response 3367 which is transmitted by AP 3320 at time t.sub.10 and received by client 3310 at time t.sub.11) on the system's non-preferred communication band (i.e. allow the first wireless client to associate with the access point on the non-preferred communication band. [0120], further discloses in another embodiment, the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number (i.e. based on a count) of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)
Iyer discloses generating a de-authentication request, ([0040] and [0043], Once a client device 200 has been identified as multi-band capable by a central controller such as central controller 100, when client device 200 attempts to connect to an access node 300, it is encouraged to connect to the preferred band. Methods for accomplishing this include not responding to probe requests on the non-preferred band(s), denying association attempts on the non-preferred band(s), and accepting a client on the non-preferred band(s) but then moving such client to the preferred band using techniques such as 802.11v directed roaming, or by de-authentication and re-authentication) but does not explicitly teach in response to the first wireless client associating with the access point on the non-preferred band and the first wireless client declining to then switch to the preferred communication band, terminating the association of the first wireless client with the access point on the non-preferred band, and generating a de-authentication request based on the termination of the association
However, in a similar field of endeavor, Acar discloses in [0017], A Steering Mechanism Profile (SMP) may define the set of actions (e.g., instructions), and/or also the parameters, that govern these actions, that may be applied to a client and the network devices in the network (e.g., APs) to move the client to or keep the client at an AP/interface that satisfies the SDP. Each wireless client in the network may have a separate and distinct steering mechanism profile. In one case, a SMP may include actions such as whether and when an 802.11v transition request message (i.e. to transition to a more preferred band from an existing band) should be sent, whether the client should be deauthenticated if it does not obey the 802.11v message (i.e. declining to switch), whether the client should be blacklisted at certain APs, or whether the client should be exempt from steering actions. Furthermore, blacklisting durations, SSID hiding decisions, and durations may be governed by SMP. [0051] further discloses For STA steering, 802.11v Basic Service Set (BSS) Transition Management Requests may be employed in coordination with temporary blacklisting of STAs at all APs other than the intended destination AP. For STAs that do not support 802.11v or stubborn STAs (i.e. declining), de-authentication/de-association (terminating) may be employed as a last resort. [0058], further discloses band steering to preferred bands)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer to include the above limitations as suggested by Acar, to optimize network performance as indicated in [0010] of Acar.

Iyer/Acar discloses a de-authentication request and steering a client to a preferred communication band, but Iyer/Acar does not explicitly teach wherein the de-authentication request includes an indicative status code that indicates the first wireless client to associate on the preferred communication band.
However, the concept of a status code in a de-authentication frame is well known in the art. For example, in a similar field of endeavor, Mestanov discloses in [0009], a network instructed handover to steer a wireless device from a WLAN to another RAN of a different RAT.  [0064] and [0076], discloses a traditional IEEE 802.11 frame such as a deauthentication management frame including a handover instruction including a special status code that indicates that a handover is to be performed. [0106], further discloses steering wireless devices from a WLAN to a cellular RAN, and multi-band steering of wireless devices from one WLAN frequency band to another WLAN frequency band.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar to include the above limitations as suggested by Mestanov, to provide intelligient connection management to enable co-existence of different RAT technologies as indicated in [0007]-[0008] of Mestanov.


Regarding Claim 2, Iyer/Acar/Mestanov teaches The access point device of claim 7, wherein Iyer further teaches the processing circuitry is configured to allow the first wireless client, having the multi-band capability, to associate with the access point device on:
 the non-preferred communication band when the count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band exceeds a threshold value, and ([0120], further discloses in another embodiment, the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number (i.e. exceeds a threshold) of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)
the preferred communication band when the first wireless client attempts to associate on the preferred communication band before the count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band exceeds the threshold value. ([0117], Because client 3310 has been identified as capable of communicating on the system's preferred communication band, after AP 3320 receives Probe Request 3352, the system will ignore Probe Request 3352, and thereby guiding client 3310 to transmit another Probe Request on the system's preferred communication band instead of the client's preferred communication band. In this example, client 3310 transmits a Probe Request 3356 on the system's preferred communication band, which is received by AP 3320. In response, AP 3320 transmits Probe Response 3358 on the preferred communication band to client 3310, and Probe Response 3358 is received by client 3310. [0120], discloses the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)

Regarding Claim 3, Iyer/Acar/Mestanov teaches The access point device of claim 7, wherein 
Acar further teaches the processing circuitry is further configured to determine Basic Service Set (BSS) transition capability of the first wireless client associated with the access point device on the non-preferred communication band, for steering the first wireless client to the preferred communication band. ([0049], discloses A CSD may learn band and channel capability and supported protocols (e.g., 802.11n, 802.11ac, etc.) of STAs and communicate this information to other steering modules in a mesh network. Thus, for example, the APs (e.g., CSDs) can decide to selectively respond only to the association requests of 5 GHz capable STAs in the 5 GHz band in order to encourage them to connect to the 5 GHz band instead of the 2.4 GHz band. [0051], further discloses For STA steering, 802.11v Basic Service Set (BSS) Transition Management Requests may be employed in coordination with temporary blacklisting of STAs at all APs other than the intended destination AP. For STAs that do not support 802.11v (i.e. determining BSS transition capability) or stubborn STAs, de-authentication/de-association may be employed as a last resort)
Examiner maintains same motivation to combine as indicated in Claim 7 above.

Regarding Claim 8, Iyer/Acar/Mestanov teaches The access point device of claim 7, further comprising 
Iyer further teaches a memory that is coupled with the processing circuitry (Figure 15, illustrates a system including a network device 3500 for band steering for multiple-band wireless clients, the network device including a processor and memory) and configured to store a reference database that includes a record of a second plurality of wireless clients that are multi-band capable and have previously connected to the access point device, ([0104]-[0106] and Figure 12, discloses In one embodiment, the wireless network system can identify such client devices by keeping track of their MAC addresses when a wireless signal (for example, a PROBE request) is received on the system's preferred communication band. Examiner notes that an entry with a MAC address is indicative of previously connecting to the access point. The system generates and maintains a list (i.e. reference database) in a memory point of an access point, a switch, a network controller, or other kinds of network device. The system may enhance the list by also tracking the MAC addresses of client devices capable of communicating on, for example, the wireless client's preferred communication bands, or the system's non-preferred communication bands, etc.) wherein the processing circuitry is further configured to: update the reference database to include a set of details of the first wireless client based on the detection of the multi-band capability of the first wireless client. ([0104]-[0106] and Figure 12, discloses In one embodiment, the wireless network system can identify such client devices by keeping track of their MAC addresses when a wireless signal (for example, a PROBE request) is received on the system's preferred communication band. [0034]-[0035], discloses One way a client device 300 is identified as multi-band capable is recording when an access node 200 receives a probe request on the preferred band, such as the 5 GHz band. A client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well. By observing such behavior, and other behaviors such as activity of devices on preferred and non-preferred bands, central controller 100 may further identify and record in database 150 which client devices 300 are multi-band capable)


Regarding Claim 17, Iyer teaches A method for band steering in a wireless network, the method comprising: 
detecting, by an access point device, multi-band capability of a first wireless client that attempts to associate on a non-preferred communication band of the access point device by transmitting a first probe request to the access point device on the non-preferred communication band, wherein the multi-band capability of the first wireless client is detected based on a set of parameters included in the first probe request; (Figure 13B and [0117], discloses an access point 3320 receiving a probe request 3352 on a non-preferred communication band from client 1310. [0035], further discloses a client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well)
blocking, by the access point device, the attempt of the first wireless client to associate on the non-preferred communication band based on the detected multi-band capability of the first wireless client; ([0117], discloses because client 3310 has been identified as capable of communicating on the system's preferred communication band, after AP 3320 receives Probe Request 3352 at time t.sub.1, the system will ignore Probe Request 3352 (i.e. block), and thereby guiding client 3310 to transmit another Probe Request on the system's preferred communication band instead of the client's preferred communication band)  and 
allowing, by the access point device, the first wireless client to associate with the access point device on one of the non-preferred communication band and a preferred communication band of the access point device based on a count of probe requests received by the access point device from the first wireless client on the non-preferred communication band. ([0119], discloses the client subsequently transmits multiple probe requests on the systems non-preferred communication band. In one embodiment because AP 3320 receives multiple probe requests 3363-3365 on the system's non-preferred communication band without receiving any request on the system's preferred communication band during a pre-determined time period T 3390, the system infers that client 3310 is persistent on the client's preferred communication band. After pre-determined time period T 3390 has lapsed, if client 3310 continues to transmit Probe Request (e.g., Probe Request 3366 which is transmitted by client 3310 on the system's non-preferred communication band, the system will transmit a Probe Response (e.g., Probe Response 3367 which is transmitted by AP 3320 at time t.sub.10 and received by client 3310 at time t.sub.11) on the system's non-preferred communication band (i.e. allow the first wireless client to associate with the access point on the non-preferred communication band. [0120], further discloses in another embodiment, the system infers that client 3310 is persistent on the client's preferred communication band if AP 3320 receives more than a threshold number (i.e. based on a count) of Probe Requests (e.g., Probe Requests 3363-3365) on the system's non-preferred communication band without receiving any Probe Request on the system's preferred communication band)
Iyer disclsoes generating a de-authentication request, ([0040] and [0043], Once a client device 200 has been identified as multi-band capable by a central controller such as central controller 100, when client device 200 attempts to connect to an access node 300, it is encouraged to connect to the preferred band. Methods for accomplishing this include not responding to probe requests on the non-preferred band(s), denying association attempts on the non-preferred band(s), and accepting a client on the non-preferred band(s) but then moving such client to the preferred band using techniques such as 802.11v directed roaming, or by de-authentication and re-authentication) but does not explicitly teach in response to the first wireless client associating with the access point on the non-preferred band and the first wireless client declining to then switch to the preferred communication band, terminating the association of the first wireless client with the access point on the non-preferred band, and generating a de-authentication request based on the termination of the association
However, in a similar field of endeavor, Acar discloses in [0017], A Steering Mechanism Profile (SMP) may define the set of actions (e.g., instructions), and/or also the parameters, that govern these actions, that may be applied to a client and the network devices in the network (e.g., APs) to move the client to or keep the client at an AP/interface that satisfies the SDP. Each wireless client in the network may have a separate and distinct steering mechanism profile. In one case, a SMP may include actions such as whether and when an 802.11v transition request message (i.e. to transition to a more preferred band from an existing band) should be sent, whether the client should be deauthenticated if it does not obey the 802.11v message (i.e. declining to switch), whether the client should be blacklisted at certain APs, or whether the client should be exempt from steering actions. Furthermore, blacklisting durations, SSID hiding decisions, and durations may be governed by SMP. [0051] further discloses For STA steering, 802.11v Basic Service Set (BSS) Transition Management Requests may be employed in coordination with temporary blacklisting of STAs at all APs other than the intended destination AP. For STAs that do not support 802.11v or stubborn STAs (i.e. declining), de-authentication/de-association (terminating) may be employed as a last resort. [0058], further discloses band steering to preferred bands)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer to include the above limitations as suggested by Acar, to optimize network performance as indicated in [0010] of Acar.

Iyer/Acar discloses a de-authentication request and steering a client to a preferred communication band, but Iyer/Acar does not explicitly teach wherein the de-authentication request includes an indicative status code that indicates the first wireless client to associate on the preferred communication band.
However, the concept of a status code in a de-authentication frame is well known in the art. For example, in a similar field of endeavor, Mestanov discloses in [0009], a network instructed handover to steer a wireless device from a WLAN to another RAN of a different RAT.  [0064] and [0076], discloses a traditional IEEE 802.11 frame such as a deauthentication management frame including a handover instruction including a special status code that indicates that a handover is to be performed. [0106], further discloses steering wireless devices from a WLAN to a cellular RAN, and multi-band steering of wireless devices from one WLAN frequency band to another WLAN frequency band.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar to include the above limitations as suggested by Mestanov, to provide intelligient connection management to enable co-existence of different RAT technologies as indicated in [0007]-[0008] of Mestanov.

Claims 12, 13, and 18 are rejected for having the same limitations as claims 2, 3, and 8, respectively except the claims are in method format.


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Acar/Mestanov in view of US 10,499,282 B1 to Kamath et al. (hereinafter “Kamath”) and US 2017/0019865 A1 to Wang et al. (hereinafter “Wang”)

Regarding Claim 4, Iyer/Acar/Mestanov teaches The access point device of claim 3, wherein the processing circuitry is further configured to: 
Iyer/Acar/Mestanov does not explicitly teach generate a BSS transition request for transmitting to the first wireless client, when the BSS transition capability is determined for the first wireless client,  receive, from the first wireless client, a BSS transition response based on the BSS transition request; and generate a dis-association request based on the BSS transition response for transmitting to the first wireless client, wherein based on the dis-association request, the BSSID, and the channel number, the first wireless client is disassociated from the non- preferred communication band and associated with the preferred communication band.
However, in a similar field of endeavor, Kamath discloses in Column 6 lines 42-67, In one implementation, the transition request may include a transition request frame, such as a Basic Service Set (BSS) Transition Management Request supported by Wireless Network Management standard (802.11v) amendment to the IEEE 802.11 that allows configuration of client devices during their association to a wireless network. A BSS Transition Management Request may be used in an unsolicited fashion by the BSC 203 and transmitted to the client device 220 without having the client device first send a BSS Transition Management Query. The BSS Transition Management Request can prompt the client device to dis-associate from the first AP. The client device 220 may accept the transition request by sending back to the BSC 203 a BSS Transition Management Response. In those implementations, where re-association is optional for the client device 220, the BSC 203 may “encourage” such re-association by setting a “dissociation imminent” bit in its BSS Transition Management Request. In some implementations, the BSC 203 may send a BSS Transition Management Request even when no request at the second frequency range has been detected from the client device 220. Column 7 lines 44-52, further discloses In such implementations, it may be optimal not to set the “dissociation imminent” bit and make the dis-association transition voluntary subject to an affirmative BSS Transition Management Response (i.e. generating a disassociation request based on the BSS transition response) from the client device 220 that the re-association through the second AP is possible. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar/Mestanov to include the above limitations as suggested by Kamath for optimizing performance of wireless networks having multi-band connectivity by utilizing band-steering controllers capable of steering devices connecting to the network to preferred bands as indicated in Column 2 lines 7-11 of Kamath.

Iyer/Acar/Mestanov/Kamath does not explicitly teach wherein the BSS transition request includes a BSS identifier (BSSID) and a channel number of the preferred communication band;
However, in a similar field of endeavor, Wang discloses in [0079],  An example BSS Transition Management Request frame 600 is shown FIG. 6. The BSS Transition Management Request frame 600 may include a category field 610, an action field 620, a dialog token field 630, a request mode field 640, a disassociation timer field 650, a validity interval 660, a BSS termination duration field 670, a session information URL field 680, and a BSS transition candidate list entries field 690. [0082], further discloses The BSS transition candidate list entries field may contain one or more Neighbor Report elements. FIG. 9 is a diagram of an example Neighbor Report element 900. The Neighbor Report element 900 may include an element ID field 910, a length field 920, a BSSID field 930, a BSSID information field 940, an operating class field 950, a channel number field 960, a PHY type field 970, and one or more optional fields 980. [0105], further discloses the BSS transition management request frame including the BSS transition Candidate List Entries field may contain one or more Neighbor Report Elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar/Kamath to include the above limitations as suggested by Wang, in order to enable improved throughput, effective data rate and/or QoS for the aggregate of STAs in a network by shifting (via transition) individual STA traffic loads to more appropriate points of association with the extended service set (ESS), as indicated in [0075] of Wang.

Claim 14 is rejected for having the same limitations as claim 4, except the claim is in method format.


Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Acar/Mestanov in view of US 2019/0380048 A1 to Desai et al. (hereinafter “Desai”) and US 2018/0077617 A1 to Xue et al. (hereinafter “Xue”)

Regarding Claim 5, Iyer/Acar/Mestanov discloses The access point device of claim 3, wherein the processing circuitry is further configured to: 
Iyer discloses BSS transition failure and performing alternative steering methods in response to failure ([0156] and Figure 22, further illustrates determining if the target STA and associated AP support BTM.  Blacklist steering is performed when it is determined that the target STA and the associated AP does not support BTM), but Iyer/Acar/Mestanov does not explicitly teach generate, based on a failure in BSS transition, a channel switch announcement for transmitting to the first wireless client; 
However, the concept of channel switch announcement as a steering method is a well known in the art.  For example, in a similar field of endeavor, Desai discloses in [0037], client device steering may be performed using techniques included or defined by The Institute of Electrical and Electronics Engineers (IEEE) 802.11v standard for BSS Transition Management (also referred to as 11v BSS Transition), IEEE 802.11h standard for Channel Switch Announcement (CSA), and/or by de-authentication of the affected wireless access point.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar/Mestanov to include the above limitations as suggested by Desai, as providing for multiple different backup steering methods for stations that do not support particular steering methods allow for a more flexible system.

Iyer/Acar/Mestanov/Desai does not explicitly teach receive one of a positive response and a negative response to the channel switch announcement from the first wireless client.
However, in a similar field of endeavor, Xue discloses in [0133], a channel state announcement procedure between a UAV and a controller of the UAV, in which upon receiving a CSA or extended CSA action frame, the controller (or alternative controller) may respond with an acknowledgement (i.e. positive response) and switch to the new channel upon the next TBTT and resume the uplink data transfer without the need to re-associate with the UAV.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar/Mestanov/Desai to include the above limitations as suggested by Xue, as acknowledgements to requests allow for notifying to the sender that the request has been received, thus reducing unnecessary retransmissions.

Regarding Claim 6, Iyer/Acar/Mestanov/Desai/Xue discloses The access point device of claim 5, wherein Xue further teaches the processing circuitry is further configured to switch the first wireless client from the non-preferred communication band to the preferred communication band based on the positive response. ([0133], a channel state announcement procedure between a UAV and a controller of the UAV, in which upon receiving a CSA or extended CSA action frame, the controller (or alternative controller) may respond with an acknowledgement (i.e. positive response) and switch to the new channel upon the next TBTT and resume the uplink data transfer without the need to re-associate with the UAV) Examiner maintains same motivation to combine as indicated in Claim 5.

Claims 15 and 16 are rejected for having the same limitations as claims 5 and 6, except the claims are in method format.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Acar/Mestanov in view of US 2021/0329721 A1 to Kim et al. (hereinafter “Kim”)

Regarding Claim 9, Iyer/Acar/Mestanov teaches The access point device of claim 7, wherein the processing circuitry is further configured to: 
receive an authentication request on the non-preferred communication band from the first wireless client that is detected with the multi-band capability, wherein the authentication request is received before the count of probe requests received by the processing circuitry from the first wireless client on the non-preferred communication band exceeds a threshold value; generate a reject response based on the authentication request for transmitting to the first wireless client, ([0040], discloses Once a client device 200 has been identified as multi-band capable by a central controller such as central controller 100, when client device 200 attempts to connect to an access node 300, it is encouraged to connect to the preferred band. Methods for accomplishing this include not responding to probe requests on the non-preferred band(s), denying association attempts on the non-preferred band(s) (i.e. rejecting authentication request. [0044], further discloses management messages during an association phase between a STA and an AP including Authentication) and 
Iyer/Acar/Mestanov does not explicitly teach the reject response includes an indicative status code that indicates the first wireless client to associate on the preferred communication band.
However, the concepts of authentication between a user device and an access point are well known in the art. For example, in a similar field of endeavor, Kim discloses in [0086] and[0088], The authentication process may include a process in which the STA transmits an authentication request frame to the AP and the AP transmits an authentication response frame to the STA in response thereto. An authentication frame used for authentication request/response corresponds to a management frame. The STA may transmit the authentication request frame to the AP. The AP may determine whether to allow the authentication of the STA based on the information included in the received authentication request frame. The AP may provide the authentication processing result to the STA via the authentication response frame. [0289], further discloses The user-STA or AP may transmit information related to a preferred band/link together, when transmitting a network management related signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar/Mestanov to include the above limitations as suggested by Kim, thus allowing for performing efficient communication in multiple bands as indicated in [0017] of Kim.
Claim 19 is rejected for having the same limitations as claim 9, except the claim is in method format.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer/Acar/Mestanov in view of US 2019/0208464 A1 to Lee et al. (hereinafter “Lee”)

Regarding Claim 10, Iyer/Acar teaches The access point device of claim 7, wherein the processing circuitry detects the multi- band capability of the first wireless client further based on a second probe request received by the access point device from the first wireless client on the preferred communication band, ([0034], discloses A client device 300 may be identified as multi-band capable in a number of ways. One way a client device 300 is identified as multi-band capable is recording when an access node 200 receives a probe request on the preferred band, such as the 5 GHz band. (Figure 13A and 13B, illustrates a probe request received on preferred band) and wherein the set of parameters include at least one of a first information element that indicates a capability of the first wireless client to associate on the preferred communication band and ([0035], [0110], and Figure 12, discloses A client device 300 may advertise its capabilities, such as the capability to operate on multiple bands, in probe requests as well. By observing such behavior, and other behaviors such as activity of devices on preferred and non-preferred bands, central controller 100 may further identify and record in database 150 which client devices 300 are multi-band capable)
Iyer/Acar/Mestanov does not explicitly teach a second information element that is vendor specific and indicates that the first wireless client has the multi-band capability.
However, in a similar field of endeavor, Lee discloses in [0037], a STA that supports two or more frequency bands (such as the 2.4 GHz band, the 5 GHz band, and the 60 GHz band) may provide a probe request to an AP of the WLAN via a first frequency band (such as the 2.4 GHz band). The probe request may include an indication that the STA supports communications in two or more frequency bands and supports an enhanced scanning process. The probe request may include one or more bits (such as in a vendor-specific information element of the probe request) that indicate the STA is a multi-band STA that supports the enhanced scanning process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iyer/Acar/Mestanov to include the above limitations as suggested by Lee, as the enhanced scanning process may reduce the amount of time the STA spends scanning both frequency bands, and further reduce traffic and help prevent network congestion as indicated in [0039] of Lee.

Claim 20 is rejected for having the same limitations as claim 10, except the claim is in method format.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477